PER CURIAM.
The State Employees Attorneys Guild seeks review of a final order of the Public Employees Relations Commission (PERC) dismissing its petition to represent certain attorneys employed in the state’s Selected Exempt Service. In a recommended order entered following an evidentiary hearing, the hearing officer had concluded that a separate bargaining unit in the Selected Exempt Service for attorneys remained appropriate, and that the petition should be granted. Relying on the adoption by the legislature after the entry of the hearing officer’s recommended order of chapter 2001-43, Laws of Florida (commonly referred to as “Service First”), PERC concluded that the previously defined separate bargaining unit for attorneys was no longer appropriate because it would result in excessive fragmentation, and dismissed the petition. Because it is clear that factual issues exist regarding the effect, if any, of the Service First legislation on the continued viability of the proposed bargaining unit which have never been presented to, or considered by, the hearing officer, we reverse and remand. On remand, we direct PERC to, in turn, remand to the hearing officer for a further hearing at which the parties may present evidence regarding the effect, if any, of the Service First legislation on the continued viability of the proposed bargaining unit. See Grier v. State, Agency for Health Care Admin., Bd. of Psychology, 704 So.2d 1072, 1075 (Fla. 1st DCA 1997) (“When an agency’s construction of a statute or rule necessitates additional fact-finding, the proper procedure is for the agency to remand the case to the hearing officer for that purpose”).
REVERSED and REMANDED, with directions.
BARFIELD, WEBSTER and BENTON, JJ., concur.